                                                                                                REMAND/JS-6
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 19-4099-GW-MAAx                                             Date     June 26, 2019
 Title             U.S. Bank National Association v. Rosemarie Robinson, et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                            None Present
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                         None Present                                          None Present
 PROCEEDINGS:                IN CHAMBERS - REMAND ORDER


        Plaintiff U.S. Bank National Association sued Defendant Rosemarie Robinson in an Unlawful
Detainer Action in Ventura County Superior Court. See Notice of Removal, Ex. A., Complaint for Unlawful
Detainer, Docket No. 1. Defendant removed the action, asserting Federal Question Jurisdiction pursuant
to 18 U.S.C. § 1331. See Notice of Removal ¶ 3. Defendant contends that Plaintiff’s claim is based upon
a notice which expressly references and incorporates the “Protecting Tenants at Foreclosure Act of 2009”
(the “PTFA”), 12 U.S.C. § 5201. See id. ¶ 7.

        On June 18, 2019, this Court issued a minute order requiring Defendant to show cause in writing
by June 25, 2019 as to why this action should not be remanded for lack of subject matter jurisdiction. See
Minute Order - Order to Show Cause Re Subject Matter Jurisdiction (“OSC”), Docket No. 8. As observed
in the OSC, the Ninth Circuit explicitly held in Logan v. U.S. Bank N.A., that the PTFA does not create a
private right of action allowing private citizens to enforce its requirements. See Logan v. U.S. Bank N.A.,
722 F.3d 1163, 1169 (9th Cir. 2013). Defendant failed to respond to the OSC. See generally Docket.

       The Court has an obligation to ensure that subject matter jurisdiction exists before proceeding. See
Arbaugh v. Y&H Corp., 546 U.S. 500, 514 (2006); Valdez v. Allstate Ins. Co., 372 F.3d 1115, 1116 (9th Cir.
2004). Because Defendant failed to respond to the OSC, and based on the reasons set forth in the OSC, the
Court would conclude that Defendant has not demonstrated subject matter jurisdiction. See OSC. As such,
the Court remands the action to the Ventura County Superior Court and vacates the Scheduling Conference
on calendar for June 27, 2019.




                                                                                                   :
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                     Page 1 of 1
